Citation Nr: 0806628	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-38 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to nonservice-connected death pension 
benefits. 

3.  Entitlement to accrued benefits.

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had recognized guerrilla service from September 
1944 to November 1945 and Regular Philippine Army Service 
from November 1945 to June 1946.  He died in January 2005.  
The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Manila, the Republic of the Philippines.  

For reasons which will be set forth below, the issues of the 
appellant's entitlement to accrued benefits and entitlement 
to service connection for the cause of the veteran's death 
are remanded to the RO by way of the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the 
appellant should further action be required.  


FINDING OF FACT

The veteran did not possess the requisite service to allow 
his surviving spouse to qualify for VA nonservice-connected 
death pension benefits.  


CONCLUSION OF LAW

The service requirements for eligibility for VA nonservice-
connected death pension benefits are not met.  
38 U.S.C.A. §§ 101(2), 101(24), 107, 1521, 1541 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.40, 3.203 (2007).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There was a significant change in the law prior to this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA) codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  VA has issued final regulations to 
reflect these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2007).  These provisions 
redefine the obligations of VA with respect to its duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duty to the appellant under the VCAA has been fulfilled.  

In a letter dated in February 2005, the appellant was 
informed of the information and evidence necessary to warrant 
entitlement to the benefit sought.  She was specifically told 
that service with the recognized guerrillas, the Commonwealth 
Army of the Philippines, or the New Philippine Scouts did not 
entitle her death pension benefits.  She was told that the 
required wartime service of a veteran must be with any of the 
regular components of the United States Armed Forces (Navy, 
Army, and Air Force).

In a June 2006 letter she was informed that a certificate 
from the National Personnel Records Center in St. Louis 
showed the veteran served with the Philippine guerrillas and 
this was not deemed to have been active military service for 
the purposes of death pension benefits.  She was told that 
she had to send an original or a certified copy of the 
veteran's DD Form 214 or the separation papers for all 
periods of service showing that veteran served in the regular 
component of the active military, naval, or air service of 
the United States Armed Forces.  

The Board acknowledges the judicial holding in Pelea v. 
Nicholson, 19 Vet. App. 206 (2005) as it pertains to VCAA 
notice in a case where there is a question as to the validity 
of one's service.  In Pelea, the United States Court of 
Veterans Appeals for Veterans Claims (Court) found that VCAA 
notice in that particular case was inadequate because the 
VCAA letter only informed the appellant of the evidence 
necessary to substantiate the underlying benefit claimed, not 
the evidence necessary to establish valid service.  In the 
instant case as noted above, the evidence shows the appellant 
was made aware of the type of evidence necessary to establish 
valid service.  

A review of the evidence of record shows that throughout the 
course of the appeal, she has been informed repeatedly that 
the only evidence that could substantiate her claim with 
regard to this issue was documentation from the service 
department showing that the veteran had the requisite service 
in order for her to qualify for death pension benefits.  This 
is commensurate with the provisions of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

The Board notes that the VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  Circumstances in which VA will refrain 
from, or discontinue providing assistance in obtaining 
evidence include, but are not limited to, the claimant's 
ineligibility for the benefits sought because of a lack of 
qualifying service, a lack of veteran status, or the lack or 
legal eligibility.  38 C.F.R. § 3.159(d).

VA took appropriate steps to attempt to verify the 
appellant's husband's period of active service and no other 
development is warranted because the VA is not required to 
provide assistance if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

Finally, the Board notes that the law and not the evidence 
controls the outcome of this particular matter.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  In Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001), the Court held that the 
enactment of the VCAA does not affect matters on appeal when 
a question is one limited to statutory interpretation.  See 
also Mason v. Principi, 16 Vet. App. 129 (2002) (the veteran 
did not serve on active duty during a period of war and was 
not eligible for nonservice-connected pension benefits; 
because the law as mandated by statute, and not the evidence, 
is dispositive of the claim, the VCAA is not for 
application).  

Analysis

The appellant seeks VA death pension benefits based on her 
deceased husband's military service.  According to the 
evidence of record, the veteran died in January 2005.  In 
order to qualify for the death benefits she seeks, she must 
establish that her deceased husband had qualifying service 
for VA pension benefits.  Controlling statutory law provides 
that only certain military service is considered qualifying 
service for such a benefit.  She claims VA benefits as the 
surviving spouse of a veteran.  The term "veteran" means a 
person who served in the active military, naval or air 
service of the United States Armed Forces and who was 
discharged or released under conditions other than 
dishonorable.  38 C.F.R. § 3.1(d).

The term "veteran of any war" means any veteran who served in 
the active military, naval, or air service during a period of 
war.  38 C.F.R. § 3.1(e).

Service prior to July 1, 1946, in the organized military 
forces of the Government of the Commonwealth of the 
Philippines in the service of the Armed Forces of the United 
States (including recognized guerrilla service) constitutes 
qualifying service for compensation, dependency and indemnity 
compensation, and burial allowance.  However, it is not 
qualifying service for VA pension benefits purposes.  
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. §§ 3.40, 3.41 
(2007).  

Under 38 C.F.R. § 3.203(a) the VA may only accept evidence of 
service submitted by a claimant, such as the DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original certificate of discharge, without verification from 
the appropriate service department, if the evidence meets the 
following conditions:  (1) The evidence is a document issued 
by the service department (a copy of an original document is 
acceptable if the copy was issued by the service department 
or if the copy was issued by a public custodian of records 
who certifies that it is a true and exact copy of the 
document in the custodian's custody); and (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of VA, the document is 
genuine and the information contained in it is accurate.  

When a claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 
38 C.F.R. § 3.203(a), VA shall request verification of 
service from the appropriate service department.  See 
38 C.F.R. § 3.203(c).  

Under 38 C.F.R. §§ 3.40 and 3.41, certification of service is 
a prerogative of the service department, and VA has no 
authority to amend or change the decision.  The Court has 
held that findings by a United States service department 
verifying or denying a person's service are binding and 
conclusive upon VA.  See Spence v. West, 13 Vet. App. 376 
(2000); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

The service department records reflect the veteran served as 
a member of the recognized guerrillas from September 1944 to 
November 1945 and with the regular Philippine Army from 
November 1945 to June 1946.  The appellant has submitted 
various items into evidence, including a Report of 
Certification from the Philippine Veterans Board dated in 
September 1947 and certification of guerrilla status from the 
Army of the Philippines dated in July 1947.  She also has 
presented a notice form from VA showing the veteran reported 
for VA examination in October 1949 and a copy of a 
Certificate of Naturalization issued by the U.S. Immigration 
and Naturalization Service in September 1992.  Also of record 
is a copy of a certification from the President of the United 
States recognizing the veteran's service in World War II.  
However, these pieces of evidence do not show that the 
veteran had regular service with the Armed Forces of the 
United States.  The official records on file show the 
veteran's service was only with the recognized guerrillas and 
with the regular Philippine Army.  The evidence submitted by 
the appellant is not sufficient to establish qualifying 
service for purposes of VA death pension benefits.  
38 C.F.R. § 3.203.  

The Board has carefully reviewed the entire record in this 
case.  However, the evidence is not sufficient to establish 
eligibility.  This is a case in which the law is dispositive; 
basic eligibility for VA death pension benefits is precluded 
inasmuch as the appellant's husband had no qualifying service 
for this particular benefit.  Accordingly, the appeal with 
regard to this issue must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  


ORDER

Basic eligibility for VA death pension benefits is denied.  


REMAND

With regards to the appellant's claim for entitlement to 
accrued benefits, the RO denied this claim on the basis that 
there was no pending claim for VA benefits at the time of the 
veteran's death.  However, a review of the record reveals 
that the veteran had filed a claim for special monthly 
compensation and increased ratings for his service-connected 
disabilities.  Those disabilities were:  Residuals of a shell 
fragment wound to Muscle Group IV of the left upper 
extremity, rated as 20 percent disabling; residuals of a 
shell fragment wound to Muscle Group IV of the right upper 
extremity, rated as 10 percent disabling; and residuals of a 
shell fragment wound to the left knee with retained foreign 
body, rated as 10 percent disabling.  

A rating decision dated in January 2005 confirmed and 
continued the existing disability ratings.  The veteran was 
notified of the determination by communication dated January 
26, 2005.  The record reflects that the date of his death was 
January 31, 2005, just several days thereafter.  However, a 
recent case from the Court, Taylor v. Nicholson, 
21 Vet. App. 126 (2007), essentially indicated that when the 
veteran's claim had not yet become final at the time of his 
death, the evidence in the file at the time of death was to 
be reviewed to determine whether any benefits are due, and 
such payments could be paid to an accrued benefits 
beneficiary.  Accordingly, in view of this controlling case 
law, this issue must be remanded for additional 
consideration.  

With regard to the claim for service connection for the cause 
of the veteran's death, the veteran's death certificate 
reveals the immediate cause of death was pneumonia with 
septicemia, due to multiple cerebral infarcts.  Thrombosis 
was also listed as an underlying cause of death.  

There is no evidence of record that any physician has 
reviewed the veteran's medical history and the medical 
certificate itself is insufficient for the Board to determine 
if service connection for the cause of the veteran's death is 
warranted.  Therefore, on remand, a medical opinion must be 
obtained addressing whether it is at least as likely as not 
that the veteran's service-connected disabilities caused or 
contributed in some way to his death.  

In view of the foregoing, this portion of the case is 
REMANDED for the following actions:  

1.  VA should obtain a medical opinion 
from a physician with appropriate 
expertise as to whether the veteran's 
service-connected disabilities 
contributed substantially and materially 
to the cause of the veteran's death.  The 
physician should be provided with the 
claims folder and a copy this REMAND.  
The claims folder must be reviewed and 
the physician is asked to indicate 
whether he or she reviewed the claims 
folder .  The physician is asked to 
indicate whether it is at least as likely 
as not (a 50 percent or greater 
probability) that the veteran's service-
connected disabilities substantially or 
materially contributed in some way to the 
cause of his death.  The complete 
rationale for any opinion expressed 
should be provided.  

2.  The RO should undertake consideration 
of the claim for accrued benefits as 
required by case law.  

3.  Then, the claims should be 
readjudicated in light of all the 
evidence of record.  If the benefits 
sought are not granted to the appellant's 
satisfaction, she should be provided a 
supplemental statement of the case and be 
afforded a reasonable period of time 
within which to respond.  Then, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


